Citation Nr: 1132442	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  09-40 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from October 1950 to September 1951.  He died on September [redacted], 2007.  The appellant is his surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions dated in June 2008 and November 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appellant filed her original claim for service connection for cause of death in March 2008.  The RO denied the claim by way of a rating decision dated in June 2008.  Thereafter, in August 2008, she submitted a statement of her belief that the Veteran's service-connected epilepsy likely contributed to his death.  The RO readjudicated the claim in a November 2008 rating decision.  The appellant then filed a February 2009 Notice of Disagreement with these decisions.  A claim becomes final and subject to a motion to reopen only after the period for appeal has run.  As such, any interim submissions before finality attached for the June 2008 rating decision must be considered by VA as part of the appellant's original claim.  See 38 C.F.R. § 3.156(b) (2010); Charles v. Shinseki, 587 F.3d 1318, 1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  Consequently, the June 2008 and November 2008 rating decisions are both nonfinal and currently on appeal, and stem from the appellant's original March 2008 claim.  Thus, the issue on appeal will not be characterized as a new and material evidence issue.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses that the case must be returned to the RO in order to ensure due process.  In an August 2009 VA Form 9, the appellant indicated that she wished to appear at a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  There is no indication that she has withdrawn this request.  Therefore, the appellant should be afforded an opportunity to present testimony before a Veterans Law Judge at the RO.  Such a hearing must be scheduled by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

The RO should contact the appellant and schedule her for a Travel Board hearing before a Veterans Law Judge.  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record.  After the hearing is conducted, or if the appellant withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



